Citation Nr: 9925567	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  92-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than assigned 
for lumbar spine disc disease, currently evaluated as 40 
percent disabling.

2. Entitlement to a disability rating greater than assigned 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

3. Entitlement to a disability rating greater than assigned 
for cervical spine disc disease, currently evaluated as 20 
percent disabling.

4. Entitlement to a disability rating greater assigned for 
the residuals of a right thigh contusion, currently 
evaluated as 10 percent disabling.

5. Entitlement to service connection for a liver disorder, 
secondary to alcohol abuse and PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The appellant had active duty from July 1965 to June 1968.   

The appellant's claim of entitlement to a greater disability 
rating for a psychiatric disorder was last before the Board 
of Veterans' Appeals (Board) in April 1996, on appeal from a 
September 1991 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  When last before the Board, the appellant's claim of 
entitlement to an increased disability rating for PTSD, then 
assessed as 50 percent disabling, was remanded to the RO for 
further evidentiary development and readjudication.  The 
development having been completed, the appellant's claim is 
ready for appellate review.  

In a decision dated July 31, 1996, the Board denied an 
increased (compensable) evaluation for the appellant's 
service-connected right thigh contusion disability. 
By rating decision dated in November 1998, a 10 percent 
evaluation was assigned for the disability.  In December 
1998, the appellant submitted correspondence expressing his 
disagreement with the assigned disability rating.  
Examination of the appellant's claims folder does not reveal 
that appellate proceedings ensured with regard to this claim.  
As discussed below, the Board will remand the appellant's 
claim to the RO for appellate proceedings.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1. The appellant's lumbar spine disc disease is characterized 
by neuropathy, marked loss of range of motion with pain, 
and little intermittent relief.  

2. The appellant's PTSD is characterized by periodic anger 
outbursts, reduced work efficiency and considerable 
impairment and difficulty in the ability to establish and 
maintain effective relationships with others.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 60 percent for 
degenerative joint disease of the lumbar spine have been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5292, 5293, 5295 (1998).

2. The criteria for the assignment of a 70 percent disability 
rating for PTSD are not met under the formerly applicable 
law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 4.132 
(Diagnostic Code 9411) (1996).

3. The criteria for the assignment of a 70 percent disability 
rating for PTSD are not met under the currently applicable 
law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks disability ratings greater than are 
presently assigned for the disorders at issue.    

Disability determinations are determined through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, or for a greater original rating, a veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Bruce v. West, 11 Vet. App. 405, 409 
(1998).    

The degree of impairment  resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); See Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
Because the appellant's claim's for increased ratings have 
been in continuous appellate status since the filing of his 
notice of disagreement following the initial grant of service 
connection, the Board's inquiry must be upon all medical and 
lay evidence of record reflecting the severity of his 
disability since the submission of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).   

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999);   Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of the evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision as it pertains to each disorder at issue.  
The Board will then review the applicable law within the 
context of each disability in turn.  


Entitlement to a disability rating greater than assigned for 
lumbar spine disc disease, currently evaluated as 40 percent 
disabling.

Factual background

The appellant underwent computerized tomography testing in 
January 1989, conducted by T.B.V., M.D.  It was reported that 
it had experienced a "work injury" in June 1988 that 
resulted in persistent back pain radiating into the right 
groin area.  The diagnostic impression was that the appellant 
had a moderately severe generalized bulging of the disc at 
L4-5 level producing mild dural sac compression and mild 
facet arthritic changes of the L4-5 and L5-S1.

The appellant underwent a VA physical examination in December 
1989.  He reported pain in the middle of his back, radiating 
to both legs and leg numbness.  He stated that he had trouble 
rising from a chair and bed and stated that he had trouble 
standing for long periods of time.  He was diagnosed to have 
intervertebral disc syndrome at L3, L4, and L5 with 
radiculitis.  Radiographic examination revealed narrowing of 
the L4-L5 disc space with mild lipping, consistent with 
moderated disc derangement.  The lumbosacral spine otherwise 
showed no evidence of any other significant bone or joint 
injury or disease.  The thoracolumbar region was not 
remarkable.  

In correspondence received in February 1992, the appellant 
stated that he had injured his back in two incidents while 
serving on active military duty.  He also stated that these 
injuries had worsened over the years and that he had a 
workmen's compensation rating of 30 percent with the State of 
California.   

In an August 1992 letter, D.E.T., D.C., reported that the 
appellant had no mid back pain, although the appellant had 
mild low back pain noted throughout the day.  It was noted 
that in addition to his normal work, the appellant had a very 
large lawn that he mowed for one and one-half to 2 hours 3 
times per week, and that this activity aggravated his body 
pain.  In a November 1992 letter, Dr. T. reported that he had 
treated the appellant in January 1991 for low back pain that 
was aggravated by use, sitting, standing and bending.  Dr. C. 
reported that this pain was relieved by the appellant placing 
himself in the "fetal" position and by the use of 
Ibroprofen.  He stated that there was no leg weakness, but 
that the appellant experienced a sensation as if his legs 
would "explode," and that the appellant had a sensation of 
weakness and aches following activity with his feet and legs 
occasionally having a cramp.  Dr. T. reported that the 
appellant had a marked restriction of lumbar extension.  Dr. 
T. further stated that the appellant had subluxation of the 
vertebrae at L4 and L5.  

In April 1993, treatment records were received authored by 
M.C.D., D.O.  In a February 1992 chronological note, Dr. D. 
recorded that the appellant had recently been involved in a 
motor vehicle accident.  It was noted that his vehicle had 
been struck in the rear while stopped.  After the vehicle was 
struck, the appellant's neck, low back, and left shoulder 
began to hurt.  A treatment note thereafter reflects that the 
appellant was able to perform a "deep knee bend and rise 
without difficulty other than some discomfort."  It was 
noted that he had full anterior lumbar range of motion with 
normal flexion, normal extension and normal side bending.  
There was noted no scoliosis in the lumbar area.

In a letter received in April 1993, M.Y.M., M.D., reported 
that the appellant had a minimal degree of limitation of 
motion of the lumbosacral spine.  There was no objective 
motor weakness and no sensory impairment and his reflexes 
were normal.  Radiographic studies reflected that the 
appellant had minimal disc changes at L4-5.

The appellant underwent a VA physical examination in August 
1993.  He was able to forward flex his spine to 50 degrees, 
and extend it to 20 degrees.  Right and left sided tilting 
were to 25 degrees.  The examiner noted that all measurements 
stopped due to pain.  Tenderness was noted at the lower half 
of the lumbar spine and over the upper portion of the sacral 
region.  Degenerative disc disease at L3-4, L4-5, and L5-S1 
was diagnosed.  

During a November 1996 VA examination, the appellant reported 
that he could not stand still as his back was too sore.  was 
noted to have some paramuscle spinal spasm with some modest 
loss of the normal lordotic curve.  Spasm was more prevalent 
on the right than on the left.  No fixed deformity was noted.  
As to range of motion, the appellant was able to flex forward 
to 40 degrees, and extend backwards to 15 degrees.  Left 
lateral flexion was to 25 degrees, and right lateral flexion 
was to 20 degrees.  Rotation to left and right was to 30 
degrees.  There was noted "spotty hypesthesia, without 
specific distribution.  Reflexes were noted to be equal but 
sluggish.  The appellant was diagnosed to have disc 
degeneration at L5-S1 and end plate disease L4-L5.  

In a December 1996 VA radiographic examination, the appellant 
was noted to have straightening of the lumbar spine.  The 
examiner commented that these findings could be related to 
lumbar muscle spasms.  Spondylosis at L3-L4 and L5 vertebral 
bodies was noted.  Earlier findings relative to narrowing of 
the L4-L5 intervertebral space were confirmed.  Disc 
degeneration and interspace narrowing were noted at L5-S1, 
and there was found "no convincing evidence of a herniated 
nucleus pulposus and no evidence of a bulge.  The remaining 
intervertebral discs were noted to be "well-hydrated" and 
the spaces were fairly well-preserved.  

Testing by magnetic resonance imaging in September 1998 found 
that the appellant's lumbar spine was straightened and marked 
osteophytic spurs were noted at L4-5.  Also noted at that 
site was marked disc narrowing and mild degenerative end 
plate marrow changes.  The lumbar discs were all noted to be 
degenerated.  Borderline stenosis at L2-3 through L4-5 was 
noted.  

The appellant underwent a VA orthopedic examination in 
October 1998.  He reported having constant daily pain in the 
lumbar spine, its severity being estimated by him as an 8 on 
a scale of from 1 to 10.  He reported that he had muscle 
spasms flare-ups, and estimated the pain to be of a severity 
of 9.  Upon clinical evaluation of his lumbar spine, there 
was noted no fixed deformity and no postural abnormality.  He 
was able to flex forward to 66 degrees, extend backwards to 
20 degrees, laterally flex left to 12 degrees, laterally flex 
right to 20 degrees, and demonstrate bilateral rotation to 25 
degrees.  The range of motion was with consideration of pain, 
fatigue, weakness and incoordination.  It was noted that the 
appellant could perform his job as an employment counselor.  
He was diagnosed to have lumbar spine early disc degeneration 
and narrowing at L5 with radiculopathy of the right lower 
extremity. 

In a December 1998 report, M.W.M., M.D., stated that the 
appellant had "mildly diminished" range of motion of the 
lumbar spine.   

Applicable law and analysis

The appellant's lumbar disc disorder is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under the criteria, 
severe symptoms, with recurring attacks and intermittent 
relief are assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief are assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
is 60 percent.   


Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that the assignment of a 60 percent 
disability rating is appropriate.  The Board notes that the 
appellant has consistently reported having significant leg 
pain and spinal spasm.  As was detected in the September 1998 
magnetic resonance imaging testing, marked osteophytic 
spurring was noted, together with "marked" disc narrowing 
in which "all" the lumbar discs were degenerated.  Finally, 
the October 1998 VA orthopedic examination noted 
radiculopathy of the right lower extremity, also supportive 
of the assignment of the maximum schedular rating.  When 
juxtaposed with the appellant's subjective reports as to the 
persistency and the severity of his symptoms, the Board is of 
the opinion that the clinical evidence is in support of the 
appellant's report.  

Because the appellant's lower back disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, the 
Board has considered relevant precedent holdings of the VA 
General Counsel.  In particular, Diagnostic Code 5293, 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 (1998) are for consideration.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Board 
notes that under Diagnostic Code 5292, the highest schedular 
rating of 40 percent is assigned for severe symptoms.  
Because the appellant's lumbar disc disorder is being 
assigned the maximum schedular rating, consideration of the 
criteria in Diagnostic Code 5293 would not inure to his 
benefit.  

A 60 percent disability rating is assigned for lumbar spine 
disc disease.  



Entitlement to a disability rating greater than assigned for 
PTSD, currently evaluated as 50 percent disabling.

Factual background

The appellant is employed by the Florida State Department of 
Labor and Security as an employment counselor.  Copies of his 
job performance ratings are of record.  In part, they reflect 
that in February 1990, the appellant was counseled on the 
need to be more attentive and understanding to job applicants 
relative to their previous experience, education and 
interests.  In September 1990, it was noted that the 
appellant had "accomplished a great deal of progress toward 
improving the manner in which he acts and reacts with 
employers, applicants and the general public."  In September 
1991, it was noted that the appellant's performance standard 
had not been achieved, and that he was again reminded to be 
more attentive to the prior experience, education and 
interests of his job counsellees.  In September 1992, the 
appellant was again noted to have "greatly improved in his 
overall performance."  It was noted that the appellant had 
devoted much time and energy in reaching this objective, and 
that he was improving his attitude and paying closer 
attention to the needs of the applicants.  

A July 1991 treatment summary is of record authored by 
J.W.T., BA, a "Vet Center" readjustment specialist.  Mr. T. 
reported that the appellant was receiving counseling and 
engaging in group therapy for PTSD.  Mr. T. reported that the 
appellant had sleep disorder, intrusive thoughts about Viet 
Nam, inappropriate outbursts of anger, and a lack of 
modulation of affect.  

Of record are records of counseling by a "Vet Center" from 
December 1990 to April 1992.  They reflect that the appellant 
participated in group therapy sessions for the period, and 
that he was addressing issues of frustration at work, anger, 
and continuing alcohol abuse.  

The appellant underwent a VA psychiatric examination 
conducted by T.B., M.D. in August 1991.  Dr. M. reported that 
the appellant related consuming much alcohol after returning 
from Vietnam, and that the appellant in part attributed the 
end of his first marriage to his drinking.  The appellant 
also reported that his second marriage ended in divorce, and 
that he presently lived alone.  The appellant reported that 
after completion of his military service, he earned several 
college degrees and was then working on a full-time basis as 
a state employment counselor.  The appellant reported 
Vietnam-related nightmares and flashbacks, and that he would 
avoid situations that reminded him of Vietnam, such as 
hunting.  He reported sleep disturbances, startle responses, 
"mood swings," and outbursts of anger.  Dr. M. diagnosed 
the appellant to have PTSD and alcohol abuse.  Dr. M. further 
stated that the appellant's PTSD symptoms were probably 
aggravated by his alcohol abuse.

In a statement received in February 1992, the appellant 
reported that he was concerned about the possible loss of his 
job due to his inability to work with his employment 
counsellees.  He argued that the his state employer was 
adding to his personal feelings of anger and frustration 
since he left Vietnam, and that these feelings were causing 
him to become more withdrawn from personal contact.  He 
reported that he had difficulty resolving conflicts and 
maintaining relationships, especially with women and that he 
had undergone financial bankruptcy.  

At a February 1992  personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he was 
then experiencing a recurrent nightmare about a combat 
experience.  He stated that its frequency depended on the 
other stresses that he experienced, to include quitting his 
teaching and coaching positions.  He stated that at one point 
he would have the nightmare about 3 or 4 nights a week.  He 
stated that he had chronic problems sleeping.  He stated that 
he left his teaching and coaching job when he started 
"falling apart" during a period when he began to have 
nightmares and flashbacks in about 1977.  He stated that he 
had between 3 or 4 jobs per year since that time.  He stated 
that he had outbursts of anger.  He stated that he then had 
no relationship with women, and only two friends.  As to his 
family relationships, the appellant stated that he did not 
see his immediate family, as they lived far from him.  The 
appellant added that he had additional stress placed upon him 
by his job as a state employment counselor.  

In an April 1993 letter, W.H.W., Ph.D., reported that he had 
provided the appellant with counseling during the course of 
seven weekly therapy visits.  At the conclusion of this 
therapy, the appellant was considerably less depressed and 
was better equipped to perform his employment duties.  He 
reported that he was able to better control his feelings in 
dealing with his employment counsellees.  Dr. W. stated that 
although the appellant showed progress and improvement, he 
remained potentially susceptible to stress, especially in the 
work place.  

The appellant underwent a VA psychiatric examination in June 
1993.  He reported having had multiple jobs since his 
discharge from military service, but that he had been 
employed for the previous two years as a job counselor, and 
that he had been placed on probationary status.  The 
appellant reported that he was experiencing daily intrusive 
memories of Vietnam, "flashbacks," avoidance behavior as to 
circumstances reminding him of Vietnam, and estrangement.  
The examiner commented that the appellant's PTSD symptoms had 
appeared to have increased since he was previously examined 
two years earlier.  

In May 1995, medical records were received from G.R.O., M.D.  
These reflect in part that in June 1993, the appellant was 
reporting that he was at times depressed and at times elated.  
The appellant reported that he was still "occasionally" 
drinking.  The appellant was diagnosed to have major 
depression and alcohol abuse.  

The appellant underwent a VA psychiatric examination in June 
1995.  The examiner noted the previous treatment by Dr. 
G.R.O., and reported that although the physician had 
diagnosed the appellant to have major depression, this 
finding was subsequently amended to a diagnosis of bipolar 
disorder.  With regard to the appellant's job performance, 
the appellant reported that he continued to have problems in 
dealing with his counsellees.  He stated that he was then 
only counseling veterans, and that this transfer had assisted 
him.  He reported that he was continuing to drink six to 
eight beers per night, and "more on weekends."  He reported 
having recurrent intrusive thoughts daily, nightmares, 
flashbacks, estrangement from others, a startle response and 
difficulty sleeping.  His global assessment of functioning 
(GAF) score was 55.   The examiner commented that there was a 
moderate difficulty in social, occupational and school 
functioning.  The examiner opined that there was an increase 
in symptoms that had occurred over the previous several 
years. 

In a July 1996 VA medical treatment progress note, the 
appellant was noted to have reported that he married 
impulsively to a much younger woman with two young children, 
and that his new mother-in-law was living with his family.  
He reported that he then felt "trapped and overwhelmed."  
It was reported that he had experienced a significant 
struggle with alcohol and that he had then been abstinent for 
two weeks.  The intake examiner remarked that the appellant 
appeared to be alert, oriented, intelligent, but "somewhat 
histrionic [and] self-dramatizing."  There was noted to be 
no thought disorder.  

In a May 1998 VA treatment note, the appellant was again 
diagnosed to have PTSD and alcohol dependence.  His GAF score 
was 50 and the examiner commented that there were "serious 
symptoms," and serious impairment in functioning.  The 
treatment plan included the appellant's continued work.  

The appellant underwent a VA psychiatric examination in 
October 1998.  He stated that in 1978, he began having 
problems with PTSD, and he left his first wife, became 
unemployed and homeless.  The appellant reported that he 
married his girlfriend, who had two children, and that during 
the course of this marriage the appellant's situation had 
become "progressively worse."  The appellant described his 
current wife as a chronic alcoholic who smoked excessively.  
Her two children were described as "completely out of 
control, screaming and fighting, making a lot of noise and 
therefore making [the appellant's] life completely 
impossible."  

The appellant reported that although he worked from 8:00 a.m. 
to 5:00 p.m., he would sometimes rise early in the morning 
and go to his office to be "in peace."  It was noted that 
the appellant had been working as an employment counselor for 
over 9 years, and although he had been placed on probation 
because of difficulty with clients, he was presently working 
with veterans only and that he was more comfortable with his 
current job.  

As to his daily activities, the appellant stated that he felt 
"terrible," and that he had to come home to a family that 
he did not want.  He did not watch television, and commented 
that he felt about his wife's children the same way that he 
felt about the soldiers in his charge in Vietnam.  The 
appellant also stated that he "could not afford" the 
marriage, he was always "broke" and that the stress from 
this was "killing" him.  The appellant stated that he 
continued to have problems with anger, especially when 
driving to and from work.  He also reported that he continued 
to have problems sleeping, and that he had dreams about 
Vietnam all of the time.  He stated that he continued to be 
depressed.  

Upon clinical evaluation, the appellant appeared to be under 
a "great deal of stress," and showed symptoms of 
depression.  His though content indicated continuous problems 
with Vietnam incidents, reflected in dreams, flashbacks, rage 
and anger.  These symptoms persisted in spite of medications.  

The appellant was diagnosed to have PTSD, recurrent major 
depression and alcohol dependency and abuse.  His GAF score 
was 53 for the present and the immediately past year.  The 
examiner commented that the appellant's industrial impairment 
was considered mild.  It was noted that the appellant had 
been able to continue employment for 9 years.  The examiner 
also commented that the assigned GAF score indicated moderate 
symptoms affecting social abilities, emotional symptoms and 
abuse of ethanol tendencies.  

Relevant law and analysis

The Board notes that service connection was granted for PTSD 
by rating decision dated in September 1991.  The appellant's 
claim for a disability rating greater than originally 
assigned has been in continuous appellate status since the 
October 1991 filing of his notice of disagreement.  The 
appellant's psychiatric disorder is presently rating as 50 
percent disabling, effective June 28, 1991.

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 61 Fed.Reg. 52695-52702 
(1996) (codified at 38 C.F.R. § 4.130).  By law, the 
appellant is to be afforded consideration of both the old and 
new regulations, and the criteria more favorable to the 
appellant is to be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, (1991).

Under the previously applicable criteria, a 50 percent 
disability rating was assigned where there was present a 
degree of impairment where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of the appellant's 
psychoneurotic symptoms, his reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment and his ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

Having carefully reviewed the evidence of record in light of 
the previously applicable criteria, the Board finds that the 
preponderance of the evidence is clearly against the 
appellant's claim of entitlement to a disability rating 
greater than 50 percent.  

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.  With regard to the 
first critical determinant, the startling fact of this record 
is that although the appellant clearly had some difficulty in 
relating to his clients seeking his assistance in obtaining 
employment, he has successfully maintained his employment for 
an extended period.  

This is not to state, however, that his industrial impairment 
has not been considerable.  The record clearly demonstrates 
that the appellant has had varying degrees of difficulty in 
relating to his employer and his counsellees. The records 
from the "Vet Center" show that the appellant has 
continuously dealt with work-related anger and frustration.  
However, apart from the appellant's subjective reports, the 
appellant's employment records  reflect that he is 
functioning at a high level of efficiency and that he had 
"greatly improved in his overall performance."  It cannot 
be said in these circumstances that the appellant has 
manifested symptoms that are "of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment" so as to warrant the assignment 
of a 70 percent disability rating.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (Italics added).   

Under the current schedular criteria, a 50 percent evaluation 
(i.e., that presently assigned) is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.   38 C.F.R. § 4.130 (1998).   

The record does not demonstrate that the appellant has 
manifested symptoms consistent with the assignment of a 70 
percent rating.  He has not reported consistent suicidal 
ideation.  The record demonstrates that although he has 
encountered significant difficulties in the work and home 
setting, he has not been described as not able to function 
independently, appropriately and effectively.  Although he 
has reported anger outbursts, violence has not been 
evidenced.  Although not dispositive, the Board again notes 
that the appellant has been able to maintain his employment 
as a counselor for veterans seeking job assistance.  The 
appellant was counseled on his job performance, as it 
reflected on his relations with his employment clients.  
However, as is noted above, the appellant continues to work 
with others who seek his assistance as a resource in 
themselves seeking employment.  Specifically with regard to 
his domestic life, the Board notes that the appellant's 
reported difficulties are consistent with a sustained 
difficulty, and not inability, to maintain his relationships.  
The appellant has continued in his second marriage.  It 
cannot be found in this circumstance that the appellant has 
had sustained difficulty in establishing and maintaining 
effective relationships so as to warrant the assignment of a 
70 percent disability rating under the currently applicable 
criteria.  

The Board has carefully considered the GAF scores of record.  
These have generally been reported to be within the range of 
between 50 to 55; thus indicating impairment on a scale of 
"serious symptoms" to those less severe than "moderate."  
However, the GAF score is but one evidentiary item that must 
be considered in the Board's review of all evidence of 
record.  In June 1995, the appellant's GAF was noted to be 
55, in May 1998 it was 50, and in October 1998 it was 53.  
These scores are consistent with the other clinical findings 
as are reported above, but they do not suggest or amplify the 
reports of the mental health care providers.  The Board notes 
in this regard that "serious" symptoms warrant the 
assignment of a GAF score between 41 to 50.  In May 1998, the 
appellant was assigned a score on what may be described as 
the high end of such a range, and has not been assigned a 
lesser score so as to warrant a finding that would invalidate 
all of the other clinical evidence of record.

The assignment of a disability rating greater than 50 percent 
for PTSD is denied.


ORDER

An evaluation of 60 percent for degenerative joint disease of 
the lumbar spine is granted.

An evaluation in excess of 50 percent for service-connected 
PTSD is denied.


REMAND

The Board has determined that additional evidentiary 
development is required with regard to the appellant's claims 
of entitlement to a disability rating greater than assigned 
for cervical spine disc disease, and for service connection 
for a liver disorder, secondary to alcohol abuse and PTSD.  
As is alluded to above, the appellant's claim of entitlement 
to a disability rating greater assigned for the residuals of 
a right thigh contusion must be remanded for required 
appellate proceedings.  

The appellant's cervical disc disease is evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5293.  Under the former, the 
appellant's disability is assessed as being of moderate 
severity, encompassing symptoms indicative of moderate 
limitation of motion of the cervical spine.  In order for a 
30 percent rating to be assigned, the disability picture 
would need approximate a finding indicative of severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

The October 1998 VA examination report reflects that he 
complained of intermittent pain in his shoulders, radiating 
from his neck.   Radiographic examination detected 
intervertebral narrowing at C5 and C6.  He was diagnosed to 
have cervical spine degenerative disc disease with a mild 
degree of spinal stenosis at C5 and C6 with radiculopathy of 
the right upper extremity.  During an orthopedic examination, 
the appellant reported constant pain on a level of 6 on a 
scare of 1 to 10.  He stated that "any activity" would 
cause the pain to rise to a level of 10.  He reported that he 
had a burning sensation in both shoulders that radiated to 
his right arm, wrist and hand.  

Clinical examination of the cervical spine revealed no fixed 
deformity, no postural abnormality, but marked muscle spasms 
on palpation were noted.  The appellant was able to forward 
flex to 24 degrees, backward extend to 18 degrees, laterally 
flex left to 20 degrees, laterally flex right to 22 degrees, 
and rotate to left and right to 30 degrees.  

Although the examiner commented that these findings were 
rendered with "consideration of pain, fatigue, weakness and 
incoordination," the examiner's meaning is unclear.  The 
central inquiry that must be addressed with regard to this 
claim is the effect of the appellant's disorder as to the 
effected range of motion.  It is unclear as to whether the 
appellant was able to perform the range of motion studies, 
and to what degree.  The examiner's comments may be 
interpreted in several ways:  e.g., are the reported ranges 
of motion the maximum performed by the appellant with or 
without pain?  Alternatively, are the reported ranges of 
motion the maximum performed by the appellant at the point 
where pain set in?  It is unclear as to what is meant by 
"consideration of pain, fatigue, weakness and 
incoordination."  

As to the appellant's claim of entitlement to service 
connection for a liver disorder, secondary to alcohol abuse 
and PTSD, various medical records and the appellant's account 
reflect that the appellant began drinking after returning 
from military service and that he drank so as to relieve 
anxiety symptoms and help him sleep.  The appellant underwent 
a VA physical examination in November 1996.  He reported 
having a "liver problem" since being in Vietnam, and 
acknowledged that he was a heavy drinker.  In November 1997, 
a VA liver scan detected findings indicative of cirrhosis.  
The RO denied the benefit sought on the basis that service 
connection was denied for alcoholism by rating decision dated 
in September 1991, and that there was therefore no underlying  
service-connected disability.   

As a layperson, the appellant is plainly competent to testify 
regarding the symptoms of a disorder that do not require 
interpretation by medically trained professionals.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
regard, the appellant may competently report that he drank 
excessively so as to relieve symptoms of stress.  The 
appellant's subjective report of excessive drinking is 
presumed credible for the limited purpose of ascertaining the 
plausibility of the claim.  Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Coupled with the medical reports of record and the diagnosis 
of cirrhosis, the claim is well grounded.  Wallin v. West, 11 
Vet. App. 509 (1998). 

There have recently been significant changes in this area of 
the law.  After October 31, 1990, service connection may not 
be granted for disability or death resulting from abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (1998).  However, the 
VA General Counsel has held that while the law prohibits 
compensation to a veteran under 38 U.S.C.A §§ 1110 or 1131 
for service-connected disability that is a result of a 
veteran's own abuse of alcohol or drugs and they preclude 
direct service connection of a substance abuse disability for 
purposes of all VA benefits, they do not preclude service 
connection under 38 C.F.R. § 3.310(a) of a substance-abuse 
disability proximately due to or the result of a service-
connected disease or injury.  A substance abuse disability 
caused by a service -connected disability can be service 
connected under 38 C.F.R. § 3.310(a) for purposes of all VA 
benefits.  However, disability compensation cannot be paid 
for such a disability.  See VAOPGCPREC 7-99 (June 9, 1999).  

In other words, service connection may be granted for the 
appellant's liver disorder, but an award of compensation may 
not be made.  This distinction is significant, as other 
benefits flow from an award of service connection.  See 
Barela v. West, 11 Vet. App. 280 (1998).  

However, having found that the claim is well grounded does 
not end the Board's inquiry.  Such a finding places upon VA 
the duty to assist the appellant by obtaining relevant 
records and by affording him a clarifying medical 
examination.  The appellant's claim will be remanded for this 
effort.

As alluded to above, in a November 1998 rating decision, a 10 
percent evaluation was assigned for the residuals of a right 
thigh contusion.  In December 1998, the appellant submitted 
correspondence expressing his disagreement with the assigned 
disability rating.  Examination of the appellant's claims 
folder does not reveal that appellate proceedings ensured 
with regard to this claim.  The claim will therefore be 
remanded for appropriate appellate proceedings.  See Godfrey, 
supra..  

Accordingly, the appellant's cervical disc disorder claim, 
liver damage claim, and right thigh contusion claim are 
REMANDED for the following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorders at issue that is not 
evidenced by record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The appellant should be afforded a VA 
orthopedic examination to ascertain the 
severity of the service-connected 
cervical disc disorder.  The appellant's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner prior to 
the examination, and the examiner should 
acknowledge receipt and review in any 
report generated as a result of this 
remand.  The examiners must record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the appellant's service-connected 
disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

3.  The RO should cause the appellant's 
claims folder, and a copy of this remand, 
to be reviewed by an appropriately 
qualified physicians.  The examiners 
should respond to the inquires below, and 
provide a full explanation for the 
opinion rendered, to include the reasons 
for the expressed opinion and the medical 
basis upon which it is rendered.  
Appropriate medical examinations may be 
conducted.  The examiners must respond to 
the following inquiries, and may express 
the response in terms of its likelihood 
(i.e., more or less likely than not or 
equally likely):  

a.  Did the appellant develop a 
substance abuse disability (i.e., 
alcoholism) due to symptoms of the 
service-connected PTSD?

b.  If so, may the alcoholism be 
said to have ultimately resulted in the 
development of a liver disorder 
(cirrhosis)?  

4.  The RO will provide the appellant 
with a Statement of the Case and other 
documentation appropriate to the 
appellate process with regard to his 
claim for an increased rating for the 
residuals of a right thigh contusion.   

5.  If the examinations reports contain 
insufficient information to address the 
inquiries as are specified above, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  Thereafter, the RO should 
readjudicate the appellant's claims under 
a broad interpretation of the applicable 
regulations.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals






  The Board notes that in its January 1997 decision granting service connection for  
lumbar disc disease, the RO assigned "staged" ratings based upon the severity of the 
disorder at defined periods.  
  GAF is a scale reflecting the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).


